Title: Joseph Delaplaine to Thomas Jefferson, 30 April 1814
From: Delaplaine, Joseph
To: Jefferson, Thomas


          Sir, Philadelphia April 30. 1814.
          Since I took the liberty of writing to you respecting the portraits of Columbus &
			 Americus Vespusius,
			 I am enabled
			 to
			 send you a perfect proposal of my Biographical work,
			 in the first volume of which your portrait & a Biographical skectch of your life will be given.
          I shall be happy if you will authorize me to put your name with others on my list as a subscriber.
          With the highest respect & esteem
          I am your obedt huml servtJoseph Delaplaine
         